Brief Stricken and Order filed March 29, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00053-CV
                                   ____________

       IN THE INTEREST OF G.X.H., JR. AND B.X.H., CHILDREN


                   On Appeal from the 313th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2017-04498J

                                     ORDER

      Appellant’s brief discloses the names of the parents at issue in this parental-
rights termination case. The identity of the children may be determined from the
parents’ names. See Tex. R. App. P. 9.8(b)(1)(B).

      Accordingly, the court orders as follows:

         1. Appellant’s brief, filed March 28, 2018, is STRICKEN.

         2. To protect the identity of the children at issue in this case, the parents
            and other family members of the children must be identified only by an
            alias. Tex. R. App. P. 9.8(b)(1)(B).

         3. Appellant shall file a brief that complies with Rule 9.8(b)(1) and this
   order by April 3, 2018.

4. If appellant does not file a brief as required by this order, appellant’s
   counsel may be required to show cause why she should not be held in
   contempt of court. In addition, the court may require appointment of
   new counsel due to the failure to timely file appellant’s brief.



                         PER CURIAM




                                2